CRIST, Judge.
Criminal case. Defendant was convicted by a jury of attempted robbery first degree and armed criminal action. He received concurrent penitentiary sentences of 8 years and 35 years, respectively.
Defendant claims error in that the state failed to prove the victim was placed in fear. We find no error. Proof that the “victim was placed in fear is not an element of attempt to commit robbery first degree. State v. Holliday, 546 S.W.2d 38 (Mo.App.1976). In any event, defendant’s use of a gun in the robbery attempt was sufficient evidence for the jury to find that the victim was placed in fear. State v. Dulaney, 428 S.W.2d 593, 595 (Mo.1968).
We hold that the evidence in support of the jury verdict is not insufficient, that no error of law appears and that an extended opinion would have no precedential value.
Judgment affirmed in compliance with Rule 84.16(b).
REINHARD, P. J., and GUNN, J., concur.